DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 
	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given over of the phone on 03/03/2022 by Anthony Jacobson, Reg. no. 72,388.


3.
Terminal Disclaimer
The terminal disclaimer, filed on 03/05/2022 for Application No. 17/015,859 has been approved.

4.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/20/2021, 03/30/2021, 07/22/2021, 09/02/2021 and 12/20/2021 are in compliance with the provisions of 37 

5.
Examiner’s Amendments
(Currently Amended)	1. A method comprising: 
generating, for a tracking device, a permanent encryption key pair comprising a permanent public key and a permanent private key, the tracking device associated with a set of hash keys and a unique identifier; 
generating a temporary private key and a corresponding set of diversified temporary public keys; 
encrypting the temporary private key using the permanent public key; 
providing the encrypted temporary private key and the set of diversified temporary public keys to a central tracking system, the central tracking system configured to associate each diversified temporary public key of the set of diversified temporary public keys with a different hash key of the set of hash keys; 
receiving, by a community mobile device and from the tracking device, a hashed identifier, the hashed identifier comprising the unique identifier hashed using a hash key of the set of hash keys; 
providing, by the community mobile device, the hashed identifier to the central tracking system, the central tracking system configured to identify the hash key used to create the hashed identifier, to identify [[the]] a diversified temporary public key 
encrypting, by the community mobile device, location data representative of a location of the community mobile device using the provided diversified temporary public key; 
providing, by the community mobile device, the hashed identifier and the encrypted location data to the central tracking system for storage; 
in response to requesting a location of the tracking device, receiving, by an owner mobile device, the encrypted temporary private key and the encrypted location data from the central tracking system; 
39decrypting, by the owner mobile device, the received encrypted temporary private key using the permanent private key; 
decrypting, by the owner mobile device, the encrypted location data using the decrypted temporary private key; and 
displaying, by the owner mobile device, the decrypted location data.


6.
Allowable Subject Matte
	Claim 1 is amended, and claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: although Lopatin teaches a set of future public keys can be generated for a wireless accessory and transmitted to a device locator server [0047], [0050], wherein a finder device such as a mobile device 
Claim 1: 
generating, for a tracking device, a permanent encryption key pair comprising a permanent public key and a permanent private key, the tracking device associated with a set of hash keys and a unique identifier; generating a temporary private key and a corresponding set of diversified temporary public keys; encrypting the temporary private key using the permanent public key; providing the encrypted temporary private key and the set of diversified temporary public keys to a central tracking system, the central tracking system configured to associate each diversified temporary public key of the set of diversified temporary public keys with a different hash key of the set of hash keys; providing, by the community mobile device, the hashed identifier to the central tracking system, the central tracking system configured to identify the hash key used to create the hashed identifier, to identify a diversified temporary public key associated with the 

Claim 19:
receiving, by a community mobile device and from the tracking device, a hashed identifier, the hashed identifier comprising a unique identifier associated with the tracking device hashed using a hash key; providing, by the community mobile device, the hashed identifier to the key server, the key server configured to identify the hash key used to create the hashed identifier, to identify a diversified public encryption key of the stored set of diversified public encryption keys based on the identified hash key, and to provide the identified diversified public encryption key to the community mobile device; 
encrypting, by the community mobile device, location data representative of a location of the community mobile device using the provided diversified public encryption key.



According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/AYOUB ALATA/Primary Examiner, Art Unit 2494